DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sandon Duncan (voice mail message) on 6/10/2021.
The application has been amended as follows:
Claims 1-10, 12 are now cancelled.
Claims 11, 13-20 are allowed.
The abstract, lines 2, 8, 14, “comprise” was replaced by - - include - - 
Claim 11, line 15, “relative to the rectangular cross-sectional shape of the rail” was replaced by - - relative to the rectangular cross-sectional shape of the rail; wherein the first slot comprises a straight portion that extends between two of the stepped portions and is positions adjacent third side of the rail, and wherein the second slot comprises a straight portion that extends between two of the stepped portions and is positioned adjacent fourth side of the rail opposite the third side of the rail.- - 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a suture clip mounted on a rectangular cross-sectional shape rail comprising a generally .
Further, the closet prior arts:  Kissel et al U.S 2004/0204724 and Conklin et al U.S 2013/0158600, fail to teach or render obvious a suture clip deployment sytem with the above required limitations.  For-example, Kissel et al teach a preloaded suture clips 14 onto sutures 6 with a mandrel/rail 10, the annular suture clips 14 are generally disk shaped as best seen in figures 1-4a.  Conklin et al teach a plurality of suture clips 350 with a suture 410 and a shaft 402 as best seen in figures 27, 28a-b.  There is, however, no references or combination of references that discloses a suture clip mounted on a rectangular cross-sectional shape rail comprising a generally disk-shaped body having an annular outer body positioned around the rail; a first slot and a second slot passing through a thickness of the suture clip and separating the annular outer body from lateral sides of a first tab and second tab such that the first and second tabs can deform to receive the rail between them; wherein the first and second slots comprise stepped portions that align the suture clip relative to the rectangular cross-sectional shape of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/VI X NGUYEN/Primary Examiner, Art Unit 3771